383 F.2d 986
Raymond Luther BRYANS, Jr., Appellant,v.O. G. BLACKWELL, Warden, United States Penitentiary,Atlanta, Georgia, Appellee.
No. 24641.
United States Court of Appeals Fifth Circuit.
Oct. 13, 1967.

Raymond Luther Bryans, Jr., pro se.
Theodore E. Smith, Asst. U.S. Atty., Atlanta, Ga., Charles L. Goodson, U.S. Atty., for appellee.
Before TUTTLE, BELL and SIMPSON, Circuit Judges.
PER CURIAM:


1
This court has carefully considered the detailed opinion by the trial court, from which appeal is taken.  That opinion resulted after the filing of twelve separate lengthy petitions of habeas corpus, for mandamus and for other relief filed by the prisoner between January 19 and February 10, 1967.  Prior to this date the prisoner had filed eleven prior petitions in this same district between October 13, 1964, and January, 1967.  Our reading of the petitions and the order of the trial court discloses that the trial judge patiently and with accuracy culled out of the repetitive filings the issues sought to be raised by the prisoner.


2
We fully adopt the opinion of the trial court and on the basis of the said opinion, affirm the judgment entered by it.